Citation Nr: 1104692	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability.

2.  Entitlement to an increased (compensable) initial disability 
rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
January 1970 to October 1973. Service in the Republic of Vietnam 
and the award of the Combat Action Ribbon is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of March 2008 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Louisville, Kentucky and Huntington, West Virginia.

The Board observes that the Veteran asserted entitlement to 
service connection for passive aggressive personality disorder 
and major depression.  See, e.g., the Veteran's initial claim for 
VA benefits dated December 2007.

The United States Court of Appeals for Veterans Claims (Court) 
has recently determined that when a claimant makes a claim of 
entitlement to service connection for a psychiatric disability, 
(s)he is seeking service connection any acquired psychiatric 
disability regardless of how those symptoms are labeled.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is 
therefore redenominating the issue on appeal as entitlement to 
service connection for a psychiatric disability, as instructed by 
the Court in Clemons.

In December 2009, the Board remanded the Veteran's claims.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claims in an October 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with a psychiatric 
disability that is etiologically related to or due to his active 
military service.

2.  The competent and credible evidence of record indicates that 
the Veteran's bilateral hearing loss disability is currently 
manifested by no more than level I hearing impairment in the 
right ear and level II hearing impairment in the left ear.

3.  The evidence does not show that the Veteran's service-
connected bilateral hearing loss disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for the assignment of a compensable disability 
rating for the service-connected bilateral hearing loss 
disability are not met.  See 38 U.S.CA. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

3.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial compensable 
evaluation for a service-connected bilateral hearing loss 
disability, and entitlement to service connection for a 
psychiatric disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.


Stegall concerns

As alluded to above, in December 2009, the Board remanded these 
claims in order to provide the Veteran with VA examinations for 
his bilateral hearing loss and psychiatric disabilities, and 
associate reports of the examinations with the Veteran's claims 
folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided VA examinations for his bilateral hearing loss and 
psychiatric disabilities, and reports of the examinations were 
associated with his claims folder.  Accordingly, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in June 2005, and notice with respect to the effective-
date element of the claims, by letters mailed in December 2006 
and January 2008.  Although the December 2006 and January 2008 
letters pertaining to the effective-date element of the claims 
were provided after the initial adjudication of the bilateral 
hearing loss disability claim, the Board finds that the Veteran 
has not been prejudiced by the timing of these letters.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, 
the Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the AMC readjudicated the Veteran's claims in August 
2007, November 2007, and October 2010 SSOC's.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes statements from the Veteran 
and his friend, P.G.; service treatment records; and postservice 
VA treatment records.  

The Veteran was afforded VA examinations in August 2005, August 
2007, and February 2010.  The examination reports reflect that 
the examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  Furthermore, these examination 
reports contain sufficient information to rate the Veteran's 
bilateral hearing loss disability under the appropriate 
diagnostic criteria.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's 
claims folder was available during the August 2005 and February 
2010 VA examinations, it was not available during the August 2007 
VA examination.  However, such did not have an adverse effect on 
the adequacy of the examination.  Notably, as previously 
indicated, the examiner fully considered the Veteran's 
complaints, to include his complaints of difficulty hearing.  An 
audiological examination was then performed that addressed all 
the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  In his December 2006 and November 2008 
substantive appeals [VA Form 9], the Veteran declined the option 
of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for an Acquired Psychiatric Disability

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

The Veteran is claiming entitlement to service connection for an 
acquired psychiatric disability, which he contends is due to his 
military service, to include his exposure to combat.  With 
respect to Hickson element (1), the competent medical evidence of 
record does not demonstrate that the Veteran is currently 
diagnosed with a chronic psychiatric disability.

The Board notes that the Veteran was afforded a VA examination in 
February 2010 for his claimed psychiatric disability.  After 
review of the Veteran's claims folder, consideration of the 
Veteran's psychiatric symptomatology, and examination, the VA 
examiner diagnosed the Veteran with alcohol abuse, and concluded 
that it is as likely as not that the alcohol abuse disorder was 
related to his military service.  The examiner's rationale for 
his diagnosis was based on his medical research which indicated 
that people turn to alcohol as a coping strategy for dealing with 
life's frustrations, and that the Veteran's military experiences 
were an initial catalyst for his alcohol abuse.  Pertinently, no 
other acquired psychiatric disability was diagnosed.

The February 2010 VA examination report appears to have been 
based upon thorough review of the record, thorough examination of 
the Veteran, and thoughtful analysis of the Veteran's entire 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion"].    

With respect to the VA examiner's diagnosis of alcohol abuse, the 
law prohibits a grant of direct service connection for drug or 
alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31263 (1998).   Accordingly, service connection for 
alcohol abuse on a direct basis is precluded as a matter of law. 

However, a Veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a symptom 
of, his service-connected disability.  In order to qualify for 
service connection, the Veteran must establish, by clear medical 
evidence, that his alcohol or drug abuse disability is secondary 
to or is caused by their primary service- connected disorder, and 
that it is not due to willful wrongdoing.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability. 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  Watson 
v. Brown, 309, 314 (1993).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
that a current disability exists and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310.

However, in the present case, the Board observes the VA 
examiner's report that "[a] mood disorder is possible as is a 
substance induced mood disorder.  However, given [the Veteran's] 
alcohol use, it is not possible to be certain."  While this 
opinion suggests that there may be an underlying psychiatric 
disorder, the opinion is speculative.  The examiner noted that 
such an opinion as to the presence of an underlying psychiatric 
disabling could only be made if the Veteran was sober. However, 
the Veteran "openly admit[ed] no desire to stop his current 
level of drinking."  

 The Court has held that medical opinions which are speculative, 
general or inconclusive in nature are of no probative value.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As 
such, the Board finds that the suggestion that the Veteran may 
suffer from a mood disorder by the VA examiner is of not 
sufficient to establish the present of a current acquire 
psychiatric disability other than alcohol abuse.  Without the 
presence of an underlying service connected disability which 
resulted in the Veteran's current alcohol abuse, service 
connection on a secondary basis for the Veteran's alcohol abuse 
is not warranted.  

Furthermore, the Board notes that the competent medical evidence 
of record does not demonstrate that the Veteran is currently 
diagnosed with major depression. Although the Veteran underwent a 
screening evaluation for depression in March 2001 which revealed 
a positive result, no diagnosis of major depression was rendered 
at that time or any time thereafter.  The Veteran has undergone 
multiple depression screening evaluations since March 2001 which 
have revealed negative results.  See, e.g., a VA treatment record 
dated October 2004.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding of a diagnosed 
depressive disorder at any time during the course of the appeal.  

With regard to the Veteran's claim of entitlement to service 
connection for passive aggressive personality disorder, 
personality disorders are considered to be congenital or 
developmental abnormalities, not disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2010).

The Board is cognizant of the fact that the December 2009 Remand 
documented VA treatment records from February 2002 to August 2008 
which indicated diagnoses of, and ongoing treatment for, 
insomnia.  As such, the Board Remand instructions included 
determining what is (are) the most likely psychiatric 
diagnosis(es) during the scheduled VA examination.  Crucially, 
the February 2010 VA examiner noted the Veteran's complaints of 
sleep impairment, specifically that he has difficulty falling 
asleep due to his mind "racing about everything and anything," 
difficulty staying asleep, and waking up three to four times per 
night.  Moreover, as discussed above, he reviewed the Veteran's 
claims folder and medical history, which included treatment for 
insomnia.  However, the examiner, despite considering this 
history declined to diagnose the Veteran with a psychiatric 
disability to include insomnia.   

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board observes statements from the Veteran's friend, P.G., 
which pertain to the Veteran's mood swings, sleep impairment, and 
difficulty trusting people.  The Board notes that the Veteran and 
P.G., while entirely competent to report the Veteran's symptoms 
both current and past (including sleep impairment, homicidal 
thoughts, and obsessive/ritualistic behavior), has presented no 
clinical evidence of a diagnosis of a chronic psychiatric 
disability.   The Board finds that the Veteran and P.G. as lay 
people are not competent to associate any of the Veteran's 
claimed symptoms to a psychiatric disability.  Such opinion 
requires specific medical training and is beyond the competency 
of the Veteran, P.G., or any other lay person.  In the absence of 
evidence indicating that the Veteran or P.G. has the medical 
training to render medical opinions, the Board must find that 
their contention with regard to a diagnosis of a psychiatric 
disability to be of no probative value.  See also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
and P.G. in support of the Veteran's own claim are not competent 
evidence of a current psychiatric disability.

The Board has not ignored or dismissed the evidence of record 
which clearly demonstrates that the Veteran was awarded the 
Combat Action Ribbon.  This decoration is indicative of stressful 
experiences related to combat.  See 38 U.S.C.A. 1154(b) (West 
2002), 38 C.F.R. 3.304(d) (2010).  The Board recognizes the 
Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) 
[holding that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection where the record otherwise supports it, even where the 
most recent diagnosis is negative].  However, the Board observes 
that the February 2010 VA examination only revealed a diagnosis 
of alcohol abuse, which as discussed above does not warrant 
entitlement to compensation.  Furthermore, the Board observes 
that, in this case the claimed disability, that is an acquired 
psychiatric disability resulting from his military service, has 
not been noted at any time during the pendency of this claim, 
which dates to December 2007 when the Veteran filed his claim for 
compensation for passive aggressive personality disorder and 
major depression. 

Because the competent evidence of record does not substantiate a 
current diagnosis of a psychiatric disability, the first Hickson 
element is not met, and service connection is not warranted on 
that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 
1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
psychiatric disability.  The benefit sought on appeal is 
accordingly denied.  


Higher evaluation for Bilateral Hearing Loss Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold and as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000, and 4000 
cycles per second.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test (Maryland CNC) together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 dB or less at 1000 
hertz, and 70 dB or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever results 
is the higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral. Each ear will be evaluated separately.

The Veteran seeks a compensable initial disability rating for his 
bilateral hearing loss disability, which is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.86(a) (2010).

As was explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.

The Veteran was afforded a VA audiological examination in October 
2006.  He complained of difficulty hearing when he performed 
concrete work and that he wore ear protection when participating 
in recreational activities such as target shooting.  The VA 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss.



The August 2005 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
55
50
38.75
LEFT
15
40
70
75
50


Speech discrimination scores at that time were 92 percent in the 
right ear and 84 percent in the left ear.

This examination yielded a numerical designation of I in the 
right ear (0-41 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination) and also a 
numerical designation of II for the left ear (50-57 percent 
average puretone threshold, with between 84 and 90 percent speech 
discrimination). Entering the category designations into Table 
VII, a disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Veteran was provided a subsequent VA audiological examination 
in August 2007.  The Veteran continued his complaints of 
bilateral hearing loss.  The VA examiner diagnosed the Veteran 
with a bilateral sensorineural hearing loss disability.  

The August 2007 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
60
45
40
LEFT
15
50
70
75
52.5


Speech discrimination scores at that time were 96 percent in the 
right ear and 84 percent in the left ear.

This examination yielded a numerical designation of I in the 
right ear (0-41 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination) and a 
numerical designation of II for the left ear (42-49 percent 
average puretone threshold, with between 84 and 90 percent speech 
discrimination). Entering the category designations into Table 
VII, a disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Veteran was also provided a VA audiological examination in 
February 2010.  The Veteran continued his complaints of bilateral 
hearing loss, and that he had difficulty understanding 
conversational speech, especially when in the presence of 
background noise.  He further stated that he has to listen to the 
television at volume levels that are not comfortable for his 
family which decreases his enjoyment of watching it.  Moreover, 
he reported that he has difficulty hearing and understanding on 
the telephone, depending on the speaker's voice, although he is 
able to listen to others when using a handheld radio.  The 
Veteran also stated that daily activities such as ambulating, 
dressing, feeding, bathing, driving, toileting, and grooming are 
not affected by the bilateral hearing loss disability.  The VA 
examiner diagnosed the Veteran with a bilateral sensorineural 
hearing loss disability.  

The February 2010 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
50
60
60
46.25
LEFT
15
50
75
75
53.75


Speech discrimination scores at that time were 92 percent in the 
right ear and 84 percent in the left ear.

This examination yielded a numerical designation of I in the 
right ear (42-49 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination) and a 
numerical designation of II for the left ear (50-57 percent 
average puretone threshold, with between 84 and 90 percent speech 
discrimination). Entering the category designations into Table 
VII, a disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.
The Board has considered the application of 38 C.F.R. § 4.86 
(2010) [exceptional patterns of hearing impairment].  However, 
the Veteran's hearing loss disability does not meet the criteria 
under that section.  More specifically, although the Veteran's 
hearing tests show a result of 30 dB or less at 1000 Hz, none of 
them show a result of 70 dB or more at 2000 Hz, as would be 
required for application of Table IVA under 38 C.F.R. § 4.86(b).  
The Veteran also does not meet the criteria for 38 C.F.R. 
§ 4.86(a).  Each of the four specified frequencies are not all 55 
dB or more in either ear in any audiological examination.

In short, the competent and credible evidence does not support an 
increased disability evaluation for the Veteran's bilateral 
hearing loss disability under the pertinent criteria.

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2010).  With respect to the assignment of 
an increased disability rating, however, the question that must 
be answered is whether the schedular criteria have been met.  
These criteria are specific and, as explained above, the 
Veteran's hearing loss disability is not of sufficient severity 
to warrant a compensable disability rating.  See Lendenmann, 3 
Vet. App. at 349.

Thus, the medical evidence of record indicates that the 
disability rating has been correctly assigned by the RO.  The 
Board thus finds that the Veteran's bilateral hearing loss 
disability was properly assigned a noncompensable disability 
rating under Diagnostic Code 6100.  For these reasons, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for a compensable initial disability rating for 
his bilateral hearing loss disability.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

In this case, the Veteran's disability rating for the bilateral 
hearing loss disability has been initially evaluated as 
noncompensably disabling, effective from March 10, 2005, the date 
of his claim.  The competent and credible evidence of record, 
discussed above, supports the proposition that the Veteran's 
bilateral hearing loss disability has not changed appreciably 
since the Veteran filed his claim.  There are no medical findings 
or other evidence which would allow for the assignment of a 
different disability rating at any time during the period of time 
here under consideration.

Therefore, based on the record, the Board finds that the 
noncompensable disability rating was properly assigned for the 
entire period from the date of service connection, March 10, 
2005.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected bilateral hearing loss disability.  See Bagwell 
v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See VAOPGCPREC 6-96.  The RO appears to have 
considered the Veteran's claim under C.F.R. § 3.321(b)(1) because 
that regulation was included in the December 2006 Statement of 
the Case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held 
that a VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding extraschedular 
consideration.  The Court noted that unlike the rating schedule 
for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively 
on objective test results to determine whether an extraschedular 
rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the February 2010 VA examiner noted the 
Veteran's complaints of bilateral hearing loss, and that he had 
difficulty understanding conversational speech, especially when 
in the presence of background noise.  The Veteran further stated 
that he has to listen to the television at volume levels that are 
not comfortable for his family which decreases his enjoyment of 
watching it.  Moreover, he reported that he has difficulty 
hearing and understanding on the telephone, depending on the 
speaker's voice, although he is able to listen to others when 
using a handheld radio.  The Veteran also stated that daily 
activities such as ambulating, dressing, feeding, bathing, 
driving, toileting, and grooming are not affected by the 
bilateral hearing loss disability.  Therefore, the Board finds 
that the evidence of record, in particular the report of the 
February 2010 VA examination, is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.
The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently unemployed, although he normally works 
in construction with some exposure to heavy equipment and tools.  
See the February 2010 VA examination report.  The Veteran 
reported to the February 2010 VA examiner that he experiences 
difficulty hearing others due to the bilateral hearing loss 
disability despite use of hearing protection.  However, there is 
no indication that the disability has caused him to miss extended 
periods of work or created any unusual employment impairment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record does not 
demonstrate, nor does the Veteran contend, that he has required 
hospitalization as a result of his bilateral hearing loss 
disability symptomatology.  Further, the record does not 
demonstrate any other reason why an extraschedular rating should 
be assigned.  Accordingly, the Board therefore has determined 
that referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected bilateral 
hearing loss disability.  Accordingly, the issue of TDIU has not 
been raised in this case.  


ORDER

Service connection for a psychiatric disability is denied.

An increased (compensable) initial disability rating for a 
service-connected bilateral hearing loss disability is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


